Citation Nr: 0521337	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the RO that 
denied a disability rating in excess of 30 percent for 
service-connected PTSD, and denied entitlement to a TDIU.  
The veteran filed a notice of disagreement (NOD) in September 
2001, and the RO issued a statement of the case (SOC) in 
January 2002.   The veteran filed a substantive appeal later 
that same month.

In November 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  Later the 
provision of 38 C.F.R. § 19.9 that purported to confer upon 
the Board the jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO were held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Thus, in July 2003, the Board 
remanded the matters to the RO for initial consideration of 
the recently developed evidence and further action.   In 
April 2004, the RO issued a supplemental SOC (SSOC), 
reflecting the continued denial of the claims for a 
disability rating in excess of 30 percent for PTSD, and for a 
TDIU.  In a July 2004 decision, the Board denied each of the 
veteran's claims on appeal.

The veteran appealed the July 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2005 joint motion to the Court, counsel for both 
parties requested that the July 2004 Board decision be 
vacated and remanded for the Board to ensure strict 
compliance with the instructions set forth in the Board's 
July 2003 remand, and for the Board to fully articulate the 
reasons and bases for its determinations.  In a March 2005 
order, the Court granted the parties' motion, and returned 
the matters on appeal for a disability rating in excess of 
30 percent for PTSD, and for a TDIU, to the Board for further 
proceedings consistent with the joint motion.

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claims for a disability rating in excess of 30 percent 
for service-connected PTSD, and for a TDIU is warranted, even 
though such will, regrettably, further delay an appellate  
decision on the claims on appeal.

As indicated in the joint motion, a remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

In July 2003, the Board remanded these matters to the RO, in 
part, to require the RO to satisfy the notification 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  See also DAV v. Secretary, 
327 F.3d. at 1339.  Although the RO sent a July 2003 letter 
to the veteran, it does not appear that the RO's July 2003 
letter or its attachments provided notification to the 
veteran as to the type of evidence necessary to substantiate 
a claim for a TDIU.  Hence, the Board finds that Stegall 
requires that this matter be remanded to the RO for 
compliance with the prior remand.  

In regard to the claim for a disability rating in excess of 
30 percent for PTSD, the Board notes that, while the 
attachments to the July 2003 letter notified the veteran to 
submit evidence that showed a worsening of his service-
connected disability, the paragraphs which followed 
specifically addressed the criteria for establishing service 
connection, rather than criteria for an increased rating.  To 
avoid any confusion and to ensure due process, this matter 
also requires remand to the RO to satisfy the notification 
provisions of the VCAA.  Id. 

The action identified herein is consistent with the duties to 
notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his attorney (a) letter(s) providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
TDIU, and specifically as regards the 
claim for increased rating for PTSD.  The 
letter(s) should include a summary of the 
evidence currently of record that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate a claim for a 
TDIU, and specific notice as to the type 
of evidence necessary to substantiate a 
claim for an increased rating for PTSD.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter(s) should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
records of medical treatment and/or 
evaluation for the veteran's service-
connected disabilities (PTSD, and 
residuals of a neck wound) that are not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization is provided.  

The RO's letter(s) should also invite the 
veteran to submit any evidence pertinent 
to either claim that in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter(s) should include clear 
notice that the veteran has a full one-
year period for response (although VA may 
decide the claims within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



